--------------------------------------------------------------------------------

Exhibit 10.8

Employment Agreement

Party A: Dake (Fujian) Sports Goods Co., Ltd
Address: Henggoutou Industrial District, Chendai Town, Jinjiang City, Fujian
Province, China
Legal Representative: Yuxi Ding
Tel.: 82011827

Party B: Congren Ding
Sex: Male
Census Register: Jiangtou Village, Chendai Town, Jinjiang City
Tel.: 13506063506
ID No.: 350582198103130552


In accordance with relevant laws and regulations of Labor Contract Law of the
People’s Republic of China and through negotiation based on equality and free
will, the two parties agree to conclude this Employment Agreement under the
following terms and conditions.

1. Term of Labor Contract 1) Fixed-term Agreement: the validity term of this
Agreement commences on the date of ____, and expires on the date of ____,
including probation of months from the date of ____to the date of ____. 2)
Uncertain term Agreement: the validity term of this Agreement commences on the
date of June 15th , 1999, and expires on occurrence of legal termination
conditions, including probation of ____ months from the date of ____to the date
of ____. 3) Period Agreement: the validity term of this Agreement commences on
the date of ___ and expires on completion of certain task.


2. Content and Location of Work 1) Party B is to work at the location of
Jinjiang in the position of Director. 2) Party B shall be subject to the work
arrangement made by Party A, according to working requirements and working
capacity and performance of Party B. 3) Party B shall perform his or her work
duties provided by Party A, and shall complete his or her work task in
accordance with the provisions in terms of time limit, quality and workload.


3. Working Days and Holidays 1) Party A is pursuant to the full-time standard
working time system and could make arrangement of working time in accordance
with relevant regulations of laws and specific position requirements of Party B.
Party B should comply with the working time regulated by Party A. 2) To the
particularity of the position, Party B shall be subject to the work arrangement
made by Party A, according to working requirement, on working time, working
shift, and days off.


4. Remuneration 1) Wage of Party B is paid at ____yuan/month during probation.
After probation wage is paid in the first way stated below.


--------------------------------------------------------------------------------


  i. Wage paid by time: wage is ___ yuan/month.   ii. Wage paid by piece: piece
wage is decided though proper and scientific pricing standard of Party A and
timely negotiation of both parties.   iii. Other ways:

Party A should pay Party B wage in legal currency on ___ every month. Standard
of wage of Party B should not below minimum wage standard published by People’s
Government of Fujian Province. Over-time payment is paid to relevant laws and
regulations.

  2) Party A shall adjust Party B’s wage standard according to actual
operational conditions, rules and regulations of the company, performance
assessment of Party B, as well as working seniority, records of rewards and
punishments, and formation of position. After position adjustment, wage of Party
B should be adjusted according to wage standard in the same level of position,
type of work, and post and should meet minimum wage standard.


5. Social Insurance Both parties should honor regulations of social insurance
and pay social insurance premium. Personal part of social insurance premium will
be deducted from wage of Party B.       On the termination or conclusion of this
Agreement, Party A should be responsible for relevant formalities of social
insurance transfer for Party B and issue termination or conclusion certification
of Employment Agreement. Party B should be responsible for timely handing over
formalities.       6. Labor Protection, Working Condition and Prevention against
Occupational Hazard 1) Party A shall provide Party B with preventing conditions
against occupational hazard in accordance with the State’s labor standard. 2)
Party B is entitled to the corresponding labor protection and working condition
by provided by Party A. 3) If Party B engages in work of exposure to
occupational disease hazard, Party A should arrange occupational health check,
according to state’s regulations concerned before on board and departure, as
well as annual occupational health check during the term of this Agreement.    
  7. Agreed Provisions 1) Agreement on trainings paid by Party A: 2) Agreement
on keeping commercial information confidential: this provision is limited to
senior officers, senior technology personnel and others evolved in commercial
information. (see staff discipline for details) 3) Agreement on supplementary of
insurance and well-being: if Party B voluntarily gives up the well-being of
social insurance, Party B should sign confirmation of giving up social
insurance.       8. Formation of Labor Contract This Agreement could be altered
after negotiation of both parties. Any change of this Agreement should be
effective after recording the change in written form, listing out date of
change, signing and sealing by both parties. For alteration of this Agreement,
parties should make alteration letter, or specific alteration agreement which is
appendix of this Agreement with the same legal validity to this Agreement.      
9. Termination, conclusion and renewal of this Agreement are pursuant to
relevant regulations of municipal, provincial and state government.

2

--------------------------------------------------------------------------------


10. Resolving of Labor Disputes In case of any disputes arising from the
performance of this Agreement which could not be solved by negotiation, either
party may submit the case to labor dispute mediation commission of Party A for
mediation; if such mediation fails, either party may submit the case in written
application to labor dispute arbitration commission within statutory
prescription; if either party refuses to accept the award rendered by the
arbitration commission, it may lodge a lawsuit to local court within 15 days
after receiving award sample.     11. Issues not stated in this Agreement are to
be solved by relevant regulations or under negotiation of both parties. If
provisions of this Agreement are against latest laws or regulations, regulations
of latest laws are ultimate.     12. This Agreement is made in two copies with
each party holding one.

Party A (Sealing):
Legal Representative:
Signing Date:

Party B:
Signing Date:

Witnessed By (Sealing):
Signing Date:

3

--------------------------------------------------------------------------------